       Case 6:19-mj-00056-JDP Document 24 Filed 02/17/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defenders
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorneys for Defendant
 6   DARREN STEELMAN
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                        Case No. 6:19-mj-00056-JDP
                                                               6:19-mj-00074-JDP
12                   Plaintiff,
                                                      STIPULATION TO VACATE STATUS
13           vs.                                      HEARING AND SET CHANGE OF PLEA;
                                                      AND ORDER
14   DARREN STEELMAN,
                                                      DATE: March 18, 2021
15                   Defendant.                       TIME: 10:00 a.m.
                                                      JUDGE: Hon. Stanley A. Boone
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Special Assistant United States Attorney Philip Tankovich, counsel for plaintiff, and
19   Assistant Federal Defender Matthew Lemke, counsel for defendant Darren Steelman, that the
20   status hearing currently set for February 18, 2021, be vacated and that a change of plea hearing
21   be set for March 18. 2021, at 10:00 a.m.
22          Counsel anticipates that Mr. Steelman’s matter will be resolved by an admission.
23   Counsel asks the Court to set a change of plea in March in order to permit Mr. Steelman
24   adequate time to complete support services setup and prepare for a change of plea and
25   sentencing. Accordingly, the parties jointly request that the February 18 status hearing be
26   vacated and that the matter be set for a change of plea hearing on March 18, 2021, at 10:00 a.m.
27   \\\
28   \\\
       Case 6:19-mj-00056-JDP Document 24 Filed 02/17/21 Page 2 of 3


 1                                      Respectfully submitted,
 2                                      MCGREGOR W. SCOTT
                                        United States Attorney
 3
 4   Date: February 16, 2021            /s/ Philip Tankovich
                                        PHILIP TANKOVICH
 5                                      Special Assistant United States Attorney
                                        Attorney for Plaintiff
 6
 7                                      HEATHER E. WILLIAMS
                                        Federal Defender
 8
 9   Date: February 16, 2021            /s/ Matthew Lemke
                                        MATTHEW LEMKE
10                                      Assistant Federal Defender
                                        Attorney for Defendant
11                                      DARREN STEELMAN
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
       Case 6:19-mj-00056-JDP Document 24 Filed 02/17/21 Page 3 of 3


 1                                               ORDER
 2            IT IS HEREBY ORDERED that the status hearing scheduled for February 18, 2021, is
 3   vacated and a change of plea hearing is set for March 18, 2021, at 10:00 a.m.
 4
 5   IT IS SO ORDERED.
 6   Dated:     February 16, 2021
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
